
	

113 HR 939 IH: Support Democracy in Egypt Act
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 939
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Mr. Bentivolio (for
			 himself, Mr. Griffin of Arkansas,
			 Mr. Westmoreland,
			 Mr. Ross, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To suspend the sale, lease, transfer, retransfer, or
		  delivery of F–16 aircraft, M1 tanks, and certain other defense articles or
		  defense services to the Government of Egypt.
	
	
		1.Short titleThis Act may be cited as the Support
			 Democracy in Egypt Act.
		2.Suspension of sales,
			 leases, transfers, retransfers, or delivery of covered defense articles and
			 defense services to Egypt
			(a)SuspensionNotwithstanding any other provision of law,
			 the United States Government shall not license, approve, facilitate, or
			 otherwise allow the sale, lease, transfer, retransfer, or delivery of any
			 covered defense article or defense service to the Government of Egypt unless
			 the President submits to Congress a certification described in subsection (b)
			 and a notification described in subsection (c).
			(b)CertificationA
			 certification referred to in subsection (a) is a certification that contains a
			 determination of the President that each of the following conditions has been
			 met:
				(1)The Government of Egypt is working to
			 curtail support for terrorist activities conducted by foreign terrorist
			 organizations.
				(2)The Government of Egypt has adopted
			 policies that promote religious and political freedoms for the people of
			 Egypt.
				(3)The Government of
			 Egypt is carrying out concerted efforts to enforce access along the Sinai
			 Peninsula, including to stop illegal weapons smuggling between Egypt and
			 Gaza.
				(4)The Government of
			 Egypt is fully implementing all aspects of the 1979 Peace Treaty between Egypt
			 and Israel.
				(c)NotificationA
			 notification referred to in subsection (a) is a notification of the President
			 that is submitted to Congress not less than 30 days prior to the proposed sale,
			 lease, transfer, retransfer, or delivery of any covered defense article or
			 defense service, as the case may be, in accordance with procedures applicable
			 to reprogramming notifications under section 634A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2394–1(a)).
			(d)WaiverThe
			 President may waive the application of subsection (a) if the President
			 determines and certifies to Congress that it is in the national security
			 interests of the United States to do so.
			(e)DefinitionsIn
			 this section:
				(1)Covered defense
			 article or defense serviceThe term covered defense article or
			 defense service means any F–16 aircraft, M1 tank, or other defense
			 article or defense service listed in Category VI, VII, or VIII of the United
			 States Munitions List.
				(2)Foreign
			 terrorist organizationThe term foreign terrorist
			 organization means an organization designated as a foreign terrorist
			 organization by the Secretary of State in accordance with section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)).
				(3)United States
			 Munitions ListThe term United States Munitions List
			 means the list referred to in section 38(a)(1) of the Arms Export Control Act
			 (22 U.S.C. 2778(a)(1)).
				
